     Case: 4:18-cv-02036-RLW Doc. #: 1 Filed: 12/05/18 Page: 1 of 3 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

NICOLE CHILDRESS,                            )
                                             )
        Plaintiff,                           )       CASE NO.:      4:18-cv-02036
                                             )
v.                                           )
                                             )
CREDIT CONTROL SERVICES, INC.,               )
                                             )
        Defendant.                           )

                     DEFENDANT CREDIT CONTROL SERVICE, INC.’S
                               NOTICE OF REMOVAL

        COMES NOW Credit Control Service, Inc., by and through counsel, to file this Notice of

Removal.

                                     REMOVED ACTION

        1.      Credit Control Service, Inc. (“Defendant”) is the named Defendant in a civil

action Plaintiff filed in the Circuit Court of St. Louis County, Missouri on September 14, 2018,

and served upon Defendant on November 5, 2018.

                            PAPERS FROM REMOVED ACTION

        2.      Pursuant to 28 U.S.C. § 1446(a) and Local Rule 2.03, Defendant has attached to

this Notice of Removal a copy of the documents filed in State Court for the removed case,

including a copy of all process, pleadings, and Orders served on Defendant as of the date of

removal.

                       THE VENUE REQUIREMENT IS SATIFSFIED

        3.      Venue of this removal is proper under 28 U.S.C. § 1441(a) because this Court is

the United States District Court for the district and division corresponding to the place where the

State Court action is pending.
   Case: 4:18-cv-02036-RLW Doc. #: 1 Filed: 12/05/18 Page: 2 of 3 PageID #: 2



                                    REMOVAL IS TIMELY

       4.      Plaintiff’s Petition was served upon Defendant on November 5, 2018.               This

Notice of Removal is filed within thirty (30) days of Defendant’s receipt of Plaintiff’s Petition,

and is thus timely filed under 28 U.S.C. § 1446(b).

                                     FEDERAL QUESTION

       5.      According to Plaintiff’s Petition, this is an action for alleged violations of the Fair

Debt Collection Practices Act, 15 U.S.C. §1692, et seq. (“FDCPA”).

       6.      Under FDCPA § 1692k(d), this Court has original federal question subject matter

jurisdiction of this action without regard to the amount in controversy. In addition, this action

arises under the laws of the United States, specifically the FDCPA; therefore, this Court has

subject matter jurisdiction under 28 U.S.C. § 1331. Accordingly, this action may be removed to

this Court, as provided by 28 U.S.C. 1441(a) and (c)(1)(A).

                               FILING OF REMOVAL PAPERS

       7.      Under 28 U.S.C. § 1446(d), written notice of the removal of this action has been

given simultaneously to Plaintiff’s counsel, and a Notice to Clerk of Removal has been

simultaneously filed with the Circuit Court of the City of St. Louis, State of Missouri.

       WHEREFORE, Defendant Credit Control Service, Inc. does hereby remove the above

captioned action from the Circuit Court of the St. Louis County, Missouri and requests that

further proceedings be conducted in this Court as provided by law.

                                              Respectfully submitted,

                                              CREDIT CONTROL SERVICE, LLC

                                              By: /s/ Dennis J. Barton III
                                              Dennis J. Barton III #55176MO
                                              The Barton Law Group, LLC
                                              17600 Chesterfield Airport Road, Suite 201
                                              Chesterfield, Missouri 63005
                                              Telephone:     (636) 778-9520
                                              Facsimile:     (636) 216-6004


                                                 2
   Case: 4:18-cv-02036-RLW Doc. #: 1 Filed: 12/05/18 Page: 3 of 3 PageID #: 3



                                           dbarton@bartonlawllc.com
                                           Attorney for Defendant

                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 5, 2018, a true copy of the foregoing
was served upon the party below by electronically mail and/or federal court’s CM/ECF:

Richard A. Voytas, Jr., #52046
rick@rossvoytas.com
12444 Powerscourt Drive, Ste 370
St. Louis, MO 63131
Phone: (314) 394-0605
Fax: (636) 333-1212
Attorney for Plaintiff

                                                         /s/ Dennis J. Barton III
                                                           Dennis J. Barton III




                                              3
